The qpinion of the court was delivered by
Swayze, J.
The prosecutor seeks to set aside the action of the board of councilmen of Bayonne transferring the prose*440cutor’s license to keep a saloon and restaurant to Conrad Wagner.
The case shows that a license was granted June 2d, 1903; that on October 20th, 1903, Mydosh signed a written request to the mayor and council to transfer the license, leaving the name of the transferee blank, and delivered this transfer in blank to the Bachman Brewing Company; that on December 9th, 1903, he executed a chattel mortgage to the brewing company, which is still unpaid, conveying all the goods and chattels in his saloon, together with the license and all renewals of the same; that on May 17th, 1904, Mydosh made application for renewal of his license, which was referred to the committee on license; that on May 24th, 1904, the committee recommended that the petition be granted. The return to the writ fails to show any action by the council upon this report of the committee on license, but Mydosh testifies that the license was renewed for a year from June 1st, 1904. On J une 22d, Mydosh made a written request for a transfer of the license to Stephen Harcobus. The brewing company protested in writing against this transfer, and attached to the protest the blank transfer of October 20th, 1903; the council, on June 28th, refused to make the transfer. On July 5th the brewing company presented to the council the blank transfer, with the name of Wagner filled in the blank; the chattel mortgage does not appear to have been called to the attention of the council; after hearing the parties, the council, on November 22d, 1904, granted the transfer to Wagner.
This recital of facts shows that the right to' make the transfer depends upon the blank transfer dated October 20th, 1903. The chattel mortgage was not before the council, and it is therefore not necessary to decide whether the license granted in June, 1904, was a renewal of the license of 1903, nor whether such a privilege is the subject of a chattel mortgage.
The blank transfer of October 20th, 1903, relates only to the then existing license. It does- not purport to relate to any renewal thereof. The license then existing was at an end in June, 1904, and no transfer thereof could be made thereafter.
*441We fail to find in the record any authority in the council to taire the action of November 22d, 1904, and the proceedings must therefore be set aside, with costs.